Citation Nr: 1722949	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-22 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran retired from active military service in November 1997.  The Veteran died in March 2009.  The appellant is the surviving spouse of the Veteran.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Regional Office in St. Petersburg, Florida, which denied service connection for cause of the Veteran's death, accrued benefits, and DEA.


FINDINGS OF FACT

1.  The Veteran who was born in 1953, died in March 2009.  The Certificate of Death lists the immediate cause of death was due to metastatic Ewing's Sarcoma. 

2.  The Veteran's service included duty in Southwest Asia.

3.  At the time of the Veteran's death, service connection was in effect for hypertension rated as 10 percent disabling, bilateral tinnitus rated as 10 percent disabling, and tinea versicolor rated noncompensable.

4.  The disability that caused and/or contributed to the Veteran's death was not manifested during the Veteran's military service, and no competent medical evidence shows that such was otherwise related to the Veteran's active duty service, to include exposure to jet fuel or serving in Southwest Asia.

5.  A claim for VA benefits was not pending at the time of the Veteran's death in March 2009.

6.  The Veteran did not die in service, did not have a permanent total service-connected disability in existence at the time of his death, and is not shown to have died as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1310, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2016).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.1000 (2016).

3.  The criteria for entitlement to DEA benefits have not been met.  38 U.S.C.A. §§3501, 3512 (West 2014); 38 C.F.R. §§ 21.3021, 21.3030, 21.3040, 21.3041 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Criteria for Service Connection for Cause of Death

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); see also 38 C.F.R. § 3.312 (2016).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

It is uncontested that, as shown on the death certificate, the Veteran's death had an immediate cause of metastatic Ewing's Sarcoma.  Thus this decision turns on whether the Veteran's sarcoma was related to service, to include any exposure to jet fuel or serving in Southwest Asia. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain enumerated chronic diseases, including malignant tumors that manifest to a compensable degree within one year of the veteran's separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

As an initial matter, the Board notes that there is no evidence of record showing that the Veteran had Ewing's Sarcoma during service, or that such had manifest to a compensable degree within one year of his separation from service.  His post-service treatment records indicate that he was first diagnosed with Ewing's Sarcoma in February 2009, and there is no documentation relevant to exposure to jet fuel or oil.  Additionally, the appellant does not contend that Ewing's Sarcoma had its onset during service or within one year of the Veteran's separation from service.  As such, service connection for Ewing's Sarcoma is not warranted on a direct basis, nor is service connection for Ewing's Sarcoma (malignant tumor) warranted on a presumptive basis as a chronic disease under 3.309(a).  

The appellant asserts that the Veteran's Ewing's Sarcoma was the proximate result of emphysema (which she asserts is service-connected) and/or his in-service exposure to jet fuel and oil.  See September 2009 notice of disagreement and August 2012 substantive appeal.

Here, there is no competent medical evidence to suggest that the Veteran's Ewing's Sarcoma is related to exposure to jet fuel and oil or through his service in Southeast Asia.  As noted, the hospitalization records make no reference to the etiology of the Ewing's Sarcoma.  Further, service connection is not in effect for any claimed emphysema.  The appellant has not submitted any medical evidence that supports her contentions.

The only evidence of record supporting the appellant's claim is her own lay statements concerning her belief that the Veteran's Ewing's Sarcoma was the result of jet fuel/oil exposure during the Veteran's service in Southwest Asia; or in the alternative, to emphysema.  Although lay persons are competent to provide opinions on some medical issues, the etiology of Ewing's Sarcoma falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  In this case, the Board has determined that the medical evidence documents no relationship between the Veteran's cause of death and his military service, to include any exposure to jet fuel and oil or while serving in Southwest Asia.  

In light of the above, the Board finds that the preponderance of the evidence is against the appellant's claim.  There is no doubt to be resolved, and service connection for the cause of the Veteran's death is not warranted.  38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R§ 3.1000(a). An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121 (c); 38 C.F.R. § 3.1000 (c).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

As previously discussed, in the instant case, the Veteran died in March 2009.  The appellant filed the initial application for VA benefits in April 2009, within one year of the Veteran's death; however, the record shows that the Veteran had no claims for benefits pending prior to or at the time of death.  The last adjudication for any claims submitted by the Veteran was in a February 1999 rating decision.  This rating decision stemmed from the Veteran's only formal request for service-connected benefits, which was received in October 1998.

This is a case where the law is dispositive.  Entitlement to accrued benefits is precluded because the Veteran had no pending claims at the time of death; thus, the Board must deny this issue.  As the disposition of this issue is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Mason v. Principi, 16 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426, 434 (1994).

Entitlement to DEA Benefits

Basic eligibility for Dependents Educational Assistance (DEA) benefits for the surviving spouse of a veteran is established in one of several ways: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability. 38 U.S.C.A. §§ 3500, 3501, 3510; 38 C.F.R. §§ 3.807.

In this instance, the Veteran had an honorable discharge from service but did not have permanent total service-connected disability at the time of his death.  Rather, he was service-connected for hypertension rated 10 percent disabling, bilateral tinnitus rated 10 percent disabling, and tinea versicolor rated noncompensable.  The combined disability rating was 20 percent, well below a total disability.  As discussed more fully above, the Veteran's death was not the result of a service-connected disability.  Therefore, the basic requirements for eligibility for DEA benefits have not been met and the claim must be denied.






ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to DEA benefits is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


